Citation Nr: 1220391	
Decision Date: 06/11/12    Archive Date: 06/22/12

DOCKET NO.  06-14 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a bilateral wrist disorder, claimed as carpal tunnel syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. R. dela Rosa, Associate Counsel




INTRODUCTION

The Veteran had active military service from September 1991 to January 1992, and from February 2003 to July 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran's claim for service connection was previously remanded by the Board for further development.  As will be further discussed below, the Board finds that the agency of original jurisdiction (AOJ) did not substantially comply with the remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  Consequently, the Board regrettably must again remand this case.

In June 2004 a private chiropractor stated that the Veteran had been suffering from left wrist pain for months and that he received no relief from pain medications or a wrist support.  Orthopedic tests suggested carpal bones derangements in the left wrist.  However, the chiropractor stated that further testing should be conducted as the Veteran was treated for symptomatology only.  

The May 2009 remand order instructed that the Veteran should be accorded a VA examination to address possible application of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 in regard to undiagnosed illnesses.  The examiner was requested to follow the established protocol for undiagnosed illness examinations.  


In July 2009 the Veteran was accorded a compensation and pension (C&P) peripheral nerves examination.  During the examination the Veteran reported the same symptoms as previous examinations, such as severe pain in the left arm described as burning, numbing, and cramp-like.  The examiner found no evidence of carpal tunnel syndrome but found that the symptoms described the Veteran were clinically more compatible with the service-connected upper extremity radiculopathy.  

The March 2010 Board remand determined that the July 2009 examination did not comport to the instructions in the May 2009 remand and sent the case back for a new C&P examination and instructed the examiner to follow the established protocol for undiagnosed illness examinations.  

In March 2010, the Veteran was accorded a C&P examination that complied with Gulf War guidelines.  During the examination, the Veteran reported that his bilateral wrist pain developed while in Iraq.  He reported that it was associated with constant hanging from a transportation truck from the handrails.  The diagnosis revealed that there was no pathology found that could explain the Veteran's complaint of bilateral wrist pain.  The examiner noted that because no pathology was found, an opinion concerning a bilateral condition in relation to the Veteran's military service could not be rendered.  The Board notes however that range of motion studies were conducted which revealed dorsiflexion on the left to 60 degrees and on the right to 65 degrees.  Pursuant to 38 C.F.R. § 4.71, Plate I, normal dorsiflexion of the wrist is to 70 degrees.  Palmar flexion was to 75 degrees on the left and to 70 degrees on the right.  Normal palmar flexion is to 80 degrees.  38 C.F.R. § 4.71, Plate I.  Left radial deviation was to 20 degrees bilaterally which is normal.  Id.  Ulnar deviation was to 40 degrees on the right and left.  Normal ulnar deviation is to 45 degrees.  Id.  Upon VA examination in May 2011, dorsiflexion bilaterally was to 60 degrees, palmar flexion was to 70 degrees bilaterally, radial deviation was 20 degrees bilaterally and ulnar deviation was to 40 degrees bilaterally.  The May 2011 examiner stated in the opinion that range of motion was normal.  However, limitation of motion is shown on two examinations.  

The February 2011 Board remand order instructed in pertinent part:

Following the examination, the examiner is asked to state whether there are any symptoms or manifestations affecting the wrists that are not attributable to (i.e., not part and parcel of) the service connected bilateral upper extremity radiculopathy disability.  

If so, the examiner is specifically requested to state whether the Veteran has a right wrist and left wrist disorder, for example, a joint disorder (see June 30, 2004, medical statement indicating that orthopedic tests were suggestive of carpal bones derangements on the left).  If so, the examiner must opine as to whether it is less likely than not (less than a 50 percent probability) or at least as likely as not (50 percent probability or greater) that said disorder is related to active military service, to include but not limited to the Veteran's credible report that he was injured in service while hanging on to a truck.  

If there are symptoms and/or manifestations that are not attributable to the service-connected disabilities of the upper extremities, and a diagnosis cannot be provided, state whether there are signs and symptoms that represent an undiagnosed chronic illness due to muscle pain, joint pain, etc.  

In May 2011 the Veteran was accorded a C&P joints examination.  During the examination the Veteran reported that he developed bilateral wrist pain while in Iraq.  He reported that his daily pain in both wrists was intermittent with associated decreased hand grip strength in both hands.  The examiner noted tenderness and guarding of movement in both wrists.  An x-ray revealed an unremarkable right wrist and normal left wrist.  The examiner found there was no pathology at the examination that could explain the Veteran's complains of bilateral wrist pain.  He noted that a clinical examination was negative for a bilateral wrist joint condition, special test maneuvers were negative, and range of motion was normal.  As indicated above, range of motion studies showed limitation of motion.  He also noted that imaging studies dated in December 2004 and March 2010 were unremarkable.  

In a January 2012 disability benefit questionnaire (DBQ), the same examiner provided no response to whether or not there were any symptoms or manifestations affecting the Veteran's wrists that are not attributable to the service-connected bilateral upper extremities radiculopathy because the joints examination dated in May 2011 and a May 2007 electrodiagnostic study revealed no radiculopathy at the upper extremities.  As the VA examiner did not address the bilateral wrist tenderness, guarding of movement, and limitation of motion as noted in the May 2011 examination and did not address whether or not the Veteran's reported symptoms represent an undiagnosed chronic illness, the Veteran should be afforded a new examination that comports with the established protocol for undiagnosed illness examinations, to include whether there are any symptoms or manifestations affecting the wrists that are not attributable to (i.e., not part and parcel of) the service connected bilateral upper extremity radiculopathy disability, granted in the May 2009 Board decision.  

As the same examiner has conducted previous examinations in March 2010, May 2011, and January 2012, the Veteran should be given this examination by a different examiner.  

Once the Secretary undertakes to provide an examination, even if not statutorily obligated to do so, he must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As it remains unclear whether the Veteran's reported symptoms are part of his service-connected upper extremity disabilities or a result of other factors, the Veteran should be accorded a new C&P examination.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding that the duty to assist includes "the conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one"); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (holding that the examiner "must consider the records of prior medical examinations and treatment in order to assure a fully informed examination").  

Since the claims file is being returned it should also be updated to include recent VA treatment records dating from June 3, 2009.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC, for the following action: 

1.  Obtain VAMC medical records dating from June 3, 2009.  

2.  Thereafter, schedule the Veteran for a VA Gulf War guidelines examination with a different examiner from the May 2011 and January 2012 examinations to ascertain the nature of a claimed bilateral wrist disability.  The claims folder must be made available to, and reviewed by, the examiner.  All indicated tests should be performed, and all findings reported in detail.  

The examiner should state whether there are any symptoms or manifestations affecting the wrists that are not attributable to (i.e., not part and parcel of) the service connected bilateral upper extremity radiculopathy disability.  

If so, the examiner is specifically requested to state whether the Veteran has a right wrist and left wrist disorder, for example, a joint disorder (see June 30, 2004, medical statement indicating that orthopedic tests were suggestive of carpal bones derangements on the left).  If so, the examiner must opine as to whether it is at least as likely as not (50 percent probability or greater) that said disorder is related to active military service, to include but not limited to the Veteran's credible report that he was injured in service while hanging on to a truck.  If the examiner is unable to provide a diagnosis, the examiner should explain why.  It is noted in this regard that while the May 2011 examiner noted that the Veteran had normal limitation of motion, this is not the case.  See pages 3-4 of this remand.   

If there are symptoms and/or manifestations that are not attributable to the service-connected disabilities of the upper extremities, and a diagnosis cannot be provided, state whether there are signs and symptoms that represent an undiagnosed chronic illness due to muscle pain, joint pain, etc.   

A complete rationale for each opinion must be provided.

3.  Ensure that the information and opinions provided by the examiner satisfies the criteria above and, if not, return the reports as insufficient.  Then readjudicate the issue on appeal.  If the benefits sought remain denied, the Veteran and his representative should be furnished a supplemental statement of the case in accordance with 38 C.F.R. § 19.31(b)(1) and be given an opportunity to respond.  The case should then be returned to the Board for appellate review, if indicated.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


